Mema v 25 Broadway Realty (2017 NY Slip Op 01282)





Mema v 25 Broadway Realty


2017 NY Slip Op 01282


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Friedman, J.P., Mazzarelli, Andrias, Feinman, Gesmer, JJ.


3124N 452392/15

[*1] David Mema, et al., Plaintiffs-Respondents,
v25 Broadway Realty doing business as The Wolfson Group, et al., Defendants, One State Street, LLC, Defendant-Appellant.


Cartafalsa, Slattery, Turpin & Lenoff, New York (Carolyn Comparato of counsel), for appellant.
Daniel J. Costello, Staten Island, for respondents.

Order, Supreme Court, New York County (James E. d'Auguste, J.), entered December 17, 2015, which denied defendant One State Street, LLC's (One State Street) motion to vacate its default, extend its time to serve an answer, and compel plaintiff to accept service of the answer nunc pro tunc, unanimously reversed, on the law and the facts, without costs, and the motion granted.
Supreme Court correctly determined that the affidavit One State Street submitted in support of its motion sufficiently demonstrated that it did not personally receive the summons and complaint in time to defend, but erred when it determined that One State Street did not present a meritorious defense (CPLR 317; see Marte v 102-06 43 Ave., LLC, 135 AD3d 457 [1st Dept 2016]; see Ortiz v City of New York, 103 AD3d 468, 469 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
DEPUTY CLERK